DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on June 10, 2021 have been entered. Claims 1, 2, 10 and 11 have been amended. Claims 6, 7, and 15 have been previously canceled. Claims 1-5 and 8-14 are still pending in this application, with claims 1 and 10 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Irani et al. (US 8989519 B2), referred herein as Irani in view of SAITO et al. (US 20120057798 A1), referred herein as SAITO further in view of Sakaguchi et al. (US 20110206296 A1), referred herein as Sakaguchi.
Regarding Claim 1, Irani teaches an image processing apparatus comprising (Irani Abs: A method implementable on a computing device includes exploiting data redundancy to combine high frequency information from at least two different scales of an input signal to generate a super resolution version of said input signal):
an input unit to which an image is input (Irani Claim 49. Apparatus comprising: a receiver to receive a single input signal; col 7, ll28-33: FIG. 2, which shows an input image 20); and
a processor configured to (Irani Abs: a computing device):
	receive an input image through the input unit (Irani Abs: exploiting recurrence of data from an input signal; Claim 49. Apparatus comprising: a receiver to receive a single input signal), 
	obtain a plurality of reduce image by reducing the received input image based on a plurality of scale factors for determining an extent of reduction of the input image (Irani Claim 1. A method implementable on a computing device; col 2, ll55-59: exploiting data redundancy to combine high frequency information from at least two different scales of an input signal to generate a super resolution version of the input  col 7, ll28-30: Reference is now made to FIG. 2, which shows an input image 20 and two lower resolution versions of it, images 22 and 24),
the plurality of first areas being a portion of the received input image in which a frequency of an image signal corresponding to the received input image is greater than or equal to a preset frequency, wherein a size of the plurality of the first areas corresponds to a size of the plurality of reduced images (Irani col 3, ll 52-55: the exploiting includes for each input patch in at least a part of the input signal, finding at least one matching patch within a plurality of Scaled versions of the input signal and Solving for a high-resolution signal; col 12, ll65: Temporal super resolution may enable new higher temporal frequencies (beyond the limit defined by the Nyquist frequency of the original frame-rate) to be recovered;  col 14, ll 59-62: Combining high-frequency information obtained from two or more different scale gaps allows recovering high-frequency information that is not fully contained in any of the individual scale-gaps; col8, ll39-44: the plurality of first areas being a portion of the received input image in which a frequency of an image signal corresponding to the received input image is greater than or equal to a preset frequency, wherein a size of the plurality of the first areas corresponds to a size of the plurality of reduced images).
But Irani does not teach 
obtain a texture feature corresponding to the input image, and a plurality of texture features corresponding to the plurality of reduced images, 
identify, among the plurality of texture features corresponding to the plurality of reduced images, a texture feature having a minimum difference from the texture feature corresponding to the input image, and 

wherein a scale factor corresponding to the identified texture feature is used for reducing an image received after the input image.
However SAITO discloses a generation unit generates a texture image by searching for a similar pixel area to a processed pixel area near a processing target pixel in the texture image from a neighboring area at a position corresponding to the processing target pixel in a sample texture image, which is analogous to the present patent application. SAITO teaches 
obtain a texture feature corresponding to the input image, and a plurality of texture features corresponding to the plurality of reduced images (SAITO [0034] The first generation unit generates a sample texture image holding a texture component of a transform target image),
obtain an output image by applying the identified texture feature to a plurality of first areas of the received input image (SAITO [0070] The image combination unit 104 generates the combined image 110 by combining the base image 105 read in step S201 with the texture image 108 generated in the loop of steps S204 and S205 (step S206). More specifically, the image combination unit 104 generates the combined image 110 according to expression (16) or (17); [0077] The sample texture image generation unit 101 generates a sample texture image 107 based on the reduced image 109. In this embodiment, the sample texture image 107 has the same size as that of the reduced image 109), 

Doing so would obtain a high-definition combined image which accurately retains the texture of a transform target image including a plurality of objects in the image processing apparatus and method.
Sakaguchi discloses a super-resolution processor that performs super-resolution processing on an input image to generate an output image, which is analogous to the present patent application. Sakaguchi teaches 
identify, among the plurality of texture features corresponding to the plurality of reduced images, a texture feature having a minimum difference from the texture feature corresponding to the input image (Sakaguchi [0037] the patch extraction unit extracts the estimated patch from a region in the M-enlarged high-frequency image corresponding to any of: (1) one first neighboring feature value or second neighboring feature value having highest similarity; (2) a predetermined number of first neighboring feature values or second neighboring feature values in decreasing order of similarity; and (3) first neighboring feature values or second neighboring feature values each having similarity equal to or higher than a predetermined threshold, from among the plurality of first neighboring feature values and the plurality of second neighboring feature values; [0040] In this structure, the super-resolution processor according to one aspect of the present invention can select a fine texture having a similar feature, by 
wherein a scale factor corresponding to the identified texture feature is used for reducing an image received after the input image (Sakaguchi [0042] In this structure, the super-resolution processor according to one aspect of the present invention can add a favorable, detailed texture to the N-enlarged image, by changing the factor M according to the factor N; [0044] In this structure, the super-resolution processor according to one aspect of the present invention can add, to the input image, a finer, more detailed texture representation than the input image, by reducing the input image by 1/K in the 1/K reduction unit. As a result, the super-resolution processor according to one aspect of the present invention can generate a more detailed high-resolution image in a fine texture portion in an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to have modified Irani in view of SAITO to incorporate the teachings of Sakaguchi, and applying predetermined similarity of the texture threshold, as taught by Sakaguchi into the method and system for super resolution from a single signal.
Doing so would enable the super-resolution processor to generate a favorable high-resolution image without errors in the image processing apparatus and method.

Regarding Claim 2, Irani in view of SAITO further in view of Sakaguchi teaches the image processing apparatus of claim 1, and further teaches wherein the plurality of scale factors are different from each other (Irani col 2, ll62-64: exploiting recurrence of 

Regarding Claim 3, Irani in view of SAITO further in view of Sakaguchi teaches the image processing apparatus of claim 1, and further teaches wherein the processor is further configured to perform pre-processing to improve image quality of the input image (Irani col 7, ll 28-37: Reference is now made to FIG. 2, which shows an input image 20 and two lower resolution versions of it, images 22 and 24. Applicants have realized that Small patches repeat themselves elsewhere in animage, often at Subpixel misalign ments. For example, in image 20, various patches 26 of the roof of the building are very similar and various patches 28 of the field are also very similar. Patch recurrence within the same image scale may be utilized for classical Super-resolution, particularly since the similarity may be at Sub-pixel shifts.) and 
obtain the output image by reflecting a texture feature obtained by reducing the pre-processed image (Irani col 7, ll 45-54: The B patches 30B and 32B match the A patches, but correspond to other parts of input image 20. Thus, patch 30C which is a high resolution version of patch 30B may also serve as a high resolution version of 30A. Similarly, patch 32C is the high resolution version of patch 32B and may be used as a high resolution version of patch 32A. The B and C patches may now provide high resolution and low resolution pairs of patches which may be utilized in example-based Super-resolution to determine the super resolution version of the A patches).

Regarding Claim 4, Irani in view of SAITO further in view of Sakaguchi teaches the image processing apparatus of claim 3, and further teaches further comprising:
a storage configure to store a plurality of scale factors corresponding to a plurality of degrees of degradation (Irani col 3, ll35-39: in accordance with an embodiment of the invention, each of the scales may be a spatial scale, a temporal scale, a scale along a dimension in an N-dimensional signal, a color scale, an intensity scale, a dynamic range scale or a spectral range scale; col 12, ll31-34: use a database of low-resolution/high-resolution pairs of space-time patches to increase the spatial resolution, the temporal resolution or both of them for the input video sequence.),
wherein the processor is further configured to:
determine a degree of degradation of the input image based on an image quality improvement rate of the pre-processed image which is measured by comparing with the input image, and reduce the input image using a scale factor corresponding to the determined degree of degradation (Irani col 17, ll31-40: Reference is now made to FIG. 7 which illustrates an apparatus 200, constructed and operative in accordance with a preferred embodiment of the present invention. Apparatus 200 comprises a receiver 210 to receive an input signal and a Super resolution generator 220 to exploit recurrence of data from the input signal in at least two different scales, Io L. L. etc., of at least one reference signal. Generator 220 extracts and combines high frequency information from a plurality of scales of the at least one reference signal to generate a Super resolution version of the input signal).

Regarding Claim 5, Irani in view of SAITO further in view of Sakaguchi teaches the image processing apparatus of claim 1, and further teaches wherein the processor is further configured to  arrange the plurality of reduced images to correspond to a size of the input image and obtain the first texture feature from the plurality of arranged images (Irani col 15, ll40-51: When magnifying the image by a factor of 2, previous methods will look for a match for the small house (or its Smaller patch components) in /2 of the original scale. However, none of the houses in that image scale match properly to the /3 sized house 102 and, thus the patch matching will fail at that level. The correct match for the small house can be found only at /3 of the image scale (the image labeled "/3X), where it will match a smaller version of the larger house (i.e. its Smaller patches will find a good match). The corresponding high-resolution examples will be extracted from the 2x/3=% scale and copied to the output at the appropriate location).

Regarding Claim 8, Irani in view of SAITO further in view of Sakaguchi teaches the image processing apparatus of claim 1, and further teaches further comprising: a display unit configured to display the obtained output image (Irani col 13, ll 23-26: when changing devices/displays, some of which have a specific frame rate (various TVs, mobile phone, computer Screens, digital Screens, analog screens, etc.)).

Regarding Claim 9, Irani in view of SAITO further in view of Sakaguchi teaches the image processing apparatus of claim 1, and further teaches further comprising: a communicator configured to transmit the obtained output image to a display device SAITO [0036] The image processing apparatus 1 processes the transform target image 106 and outputs a combined image 110). Same motivation as Claim 1 applies here.

Regarding Claim 10, Irani in view of SAITO further in view of Sakaguchi teaches an image processing method (Irani Abs: Abs: A method implementable on a computing device includes exploiting data redundancy to combine high frequency information from at least two different scales of an input signal to generate a super resolution version of said input signal).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 11-14, Irani in view of SAITO further in view of Sakaguchi teaches the method of claim 10. The metes and bounds of the claims substantially correspond to the claim as set forth in Claims 2-5, respectively; thus they are rejected on similar grounds and rationale as their corresponding limitations


Response to Arguments
Applicant’s arguments, on page 9,  with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611